DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 07/26/2021. Claims 6-9 are pending. Currently no claims are in condition for allowance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2018/0205516) in view of Eriksson et al. (US 2015/0282215).
Regarding claims 6 and 8, Jung discloses a terminal device (UE 110: Figs. 6 and 8) comprising:
reception circuitry (transceiver 850) configured to receive a message that allocates a random-access preamble selected from a random-access procedure (a user equipment receives an indication from a network entity whether a cell in the carrier frequency supports a 2-step random access procedure and a 4-step random access procedure, wherein each of the 2-step random access procedure and the 4-step random access procedure can include one or more preambles, which can be configured in the cell to be associated with one of the 2-step random access procedure or the 4-step random access procedure. A preamble can be randomly selected and transmitted form one or more preambles which are associated with the selected random access procedure…[0046]);
control circuitry (controller 820) configured to control a 2-step contention-based random-access procedure (step 606-608; selecting a 2-step contention-based random access procedure includes a physical random access channel carrying preamble and data [0046]); and 
transmission circuitry (transceiver 850) configured to transmit a random-access preamble and data for a first step of the 2-step contention-based random access procedure (the 2-step contention-based random access procedure includes a physical random access channel carrying preamble and data and transmitting physical random access channel [steps 608- 610, 0046]); 
wherein a scrambling sequence used for scrambling of a physical channel including the data is determined based on an index of the random-access preamble (the physical random access channel carrying data could be scrambled by a scrambling sequence. The scrambling sequence could be based upon a network entity identity and a preamble sequence index [0052]), wherein the random-access preamble group is the same as a random access preamble group used for a 4-step contention-based random access procedure (a random access procedure is selected between the 2-step random access procedure and a 4-step random access procedure that includes one or more preambles [Abstract]. UE may select one of the RACH procedures [for example, among 64 preambles configured for a cell, 16 preambles may be assigned for use with the 2-step RACH procedure and 48 preambles may be assigned for use with the 4-dtep RACH procedure] and may transmit a PRACH preamble randomly selected from a corresponding subset for the selected RACH procedure [0033]). physical downlink control channel [PDCCH], where appended cyclic redundancy check bits could be scrambled by the cell-radio network temporary identifier [0053]. Jung does not expressly disclose receive PDCCH order that allocates a random access preamble and the index is indicated by the PDCCH order.
Eriksson teaches random access procedures for Machine-type communications. More specifically, Eriksson teaches that an eNB can order a UE through a PDCCH message to perform a contention-based random access. As shown in Fig. 4, similar to the contention based random access the MSG2 is transmitted in the downlink to the UE and its corresponding PDCCH message CRC is scrambled with the RA-RNTI [see step 200-204 and 0021]. In addition, Eriksson teaches a UE receives PDCCH order with index from an eNB [0080].
It would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to modify Jung with the teaching of Eriksson in order to provide an efficient system that support a random access for UEs, such as MTC UEs, having reduced received bandwidth [0037].

Regarding claims 7 and 9, Jung discloses (Fig. 7) a base station device (network entity) comprising:
network entity providing to a user equipment an indication whether a cell in the carrier frequency supports a 2-step random access procedure and a 4-step random access procedure, wherein each of the 2-step random access procedure and the 4-step random access procedure can include one or more preambles, which can be configured in the cell to be associated with one of the 2-step random access procedure or the 4-step random access procedure. A preamble can be randomly selected and transmitted form one or more preambles which are associated with the selected random access procedure…[0046]);
 control circuitry configured to control a 2-step contention-based random-access procedure (the network entity includes a controller that configure on or more preambles to be associated with each supported random access procedure including a 2-step random access procedure [0008, 0054]); and 
reception circuitry configured to receive a random-access preamble and data for a first step of the 2-step contention-based random access procedure (the network entity includes a transceiver to receive a selected preamble from the UE, where the preamble was randomly selected from one or more preambles which can be configured to be associated with a selected on of the 2-step random access procedure… [step 708; 0008, 0054]);
 wherein a scrambling sequence used for scrambling of a physical channel including the data is determined based on an index of the random-access preamble (the physical random access channel carrying data could be scrambled by a scrambling sequence. The scrambling sequence could be based upon a network entity identity and a preamble sequence index [0052]); wherein the random-access preamble group is the same as a random a random access procedure is selected between the 2-step random access procedure and a 4-step random access procedure that includes one or more preambles [Abstract]. UE may select one of the RACH procedures [for example, among 64 preambles configured for a cell, 16 preambles may be assigned for use with the 2-step RACH procedure and 48 preambles may be assigned for use with the 4-dtep RACH procedure] and may transmit a PRACH preamble randomly selected from a corresponding subset for the selected RACH procedure [0033]). In addition Jung discloses that an RRC connected or RRC inactive UE performs blind decoding of PDCCH both in a UE specific search space and in a common search space [0044]. In addition, Jung discloses that the UE could receive a random access response message as downlink control information in a user equipment specific search space. The UE specific search space within which the random access response message is transmitted could include UE specific physical downlink control channel [PDCCH], where appended cyclic redundancy check bits could be scrambled by the cell-radio network temporary identifier [0053]. Jung does not expressly disclose receive PDCCH order that allocates a random access preamble and the index is indicated by the PDCCH order.
Eriksson teaches random access procedures for Machine-type communications. More specifically, Eriksson teaches that an eNB can order a UE through a PDCCH message to perform a contention-based random access. As shown in Fig. 4, similar to the contention based random access the MSG2 is transmitted in the downlink to the UE and its corresponding PDCCH message CRC is scrambled with the RA-RNTI [see step 200-204 and 0021]. In addition, Eriksson teaches a UE receives PDCCH order with index from an eNB [0080]. Furthermore, Fig. 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to modify Jung with the teaching of Eriksson in order to provide an efficient system that support a random access for UEs, such as MTC UEs, having reduced received bandwidth [0037].

Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. Applicant argues (Remarks, page 2) that neither “Jung nor Eriksson discloses using PDCCH order to initiate a 2-step contention based Random Access procedure as claimed. Eriksson does not disclose how to use PDCCH order to trigger a 2-step contention based RA, e.g., how to scramble the preamble and the data. Specifically, Eriksson does not teach how to scramble the preamble and data using an index provided by the PDCCH order as claimed.” Examiner respectfully disagree. The rejection is based on the combined teaching of Jung reference and the Eriksson reference. Jung discloses that an indication from a network entity is received to initiate a 2-step contention based Random Access procedure. Also, Jung discloses that channel bits of the physical random access channel carrying data could be scrambled by a scrambling sequence. The scrambling sequence could be based upon a network entity identity and a preamble sequence index [0052]. Furthermore, Jung discloses that the UE could receive a random access response message as downlink control information in a user equipment specific search space. The UE specific search space within which the random access response message is transmitted could include UE specific physical downlink control channel [PDCCH], where appended cyclic redundancy check bits could be scrambled by the cell-radio network temporary identifier [0053]. Eriksson teaches that an eNB can order a UE through a PDCCH message to perform a contention-based random access.
Still on page 2, Applicant argues that neither “Jung nor Eriksson discloses that a random access preamble is selected from a group and the group used for 2-step RACH and 4-step RACH is the same.”  Examiner respectfully disagree. Jung discloses a random access procedure is selected between the 2-step random access procedure and a 4-step random access procedure incudes one or more preambles, which are configured in the cell to be associated with one of the 2-step random access procedure or the 4-step random access procedure [Abstract]. The UE may select one of the RACH procedures and may transmit a PRACH preamble randomly selected from a corresponding subset for the selected RACH procedure. For example, among 64 preambles configured for a cell, 16 preambles may be assigned for use with the 2-step RACH procedure and 48 preambles may be assigned for use with the 4-dtep RACH procedure [0033].

Examiner believes that the claims, given their broad reasonable interpretation read on the references applied.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        November 17, 2021